DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 9-12, 15-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tran et al (US 2013/0175666).
Regarding claim 1, Tran discloses a capacitor (Fig. 1B, 108), comprising: a substrate (Fig. 1B, 102) comprising an upper surface and a lower surface (Fig. 1B, top and bottom of 102) disposed oppositely; a first trench (Fig. 1B, left 104) provided in the substrate and entering the substrate downward from the upper surface (Fig. 1B); a laminated structure (Fig. 1B, 108) provided above the substrate and in the first trench, the laminated structure comprising m dielectric layers (Fig. 1B, 122/124) and n conductive layers (Fig. 1B, 1116/118), the m dielectric layers and the n conductive layers forming a structure that a conductive layer and a dielectric layer are adjacent to each other so that a corresponding dielectric layer of the m dielectric layers electrically isolates the n conductive layers from each other (Fig. 1B), each of the m dielectric layers comprising at least one high-k insulating material with a relative dielectric constant k greater than or equal to a first threshold value ([0018] higher value than that of the material presented), and each conductive layer of the n conductive layers comprising at least one high work function conductive material with a work function greater than or equal to a second threshold value ([0018] higher level than that of the materials presented), wherein m and n are positive integers (Fig. 1,B, 2 and 2); a first electrode (Fig. 1B, 128A) electrically connected to all odd-numbered conductive layers of the n conductive layers (Fig. 1B); and a second electrode (Fig. 1B, 128C) electrically connected to all even-numbered conductive layers of the n conductive layers (Fig. 1B).  
Regarding claim 2, Tran further discloses that in the laminated structure, the each conductive layer is in direct contact with the dielectric layer through the high work function conductive material comprised therein (Fig. 1B).  
Regarding claim 3, Tran further discloses that the first threshold value is 9 (Fig. 1B, known property of the materials listed [0018]).  
Regarding claim 5, Tran further discloses that the high-k insulating material comprises at least one of: A1203, HfO2, ZrO2, TiO2, Y203, La203, HfSiO4, LaAlO3, BaTiO3, SrTiO3, LaLuO3, and CaCu3Ti4012 (multiple examples from [0018]).  
Regarding claim 9, Tran further discloses that the first electrode is electrically connected to all the odd-numbered conductive layers of the n conductive layers through at least one first via structure (Fig. 1B, 130A).  
Regarding claim 10, Tran further discloses that the second electrode is electrically connected to all the even-numbered conductive layers of the n conductive layers through at least one second via structure (Fig. 1B, 130C).  
Regarding claim 11, Tran further discloses that the capacitor further comprises: an interconnection structure for electrically connecting all the odd-numbered conductive layers of the n conductive layers to the first electrode, and/or electrically connecting all the even-numbered conductive layers of the n conductive layers to the second electrode (Fig. 1B, 118 is only even layer and connected throughout to itself and therefore teaches claim limitations).  
Regarding claim 12, Tran further discloses that the capacitor further comprises an electrode layer (Fig. 1B, 128), wherein the electrode layer is provided above the laminated structure and the substrate (Fig. 1B), the electrode layer comprises a first conductive region (Fig. 1B, at 128A) and a second conductive region (Fig. 1B, at 128C) separated from each other (Fig. 1B), the first conductive region forms the first electrode (Fig. 1B), and the second conductive region forms the second electrode (Fig. 1B).  
Regarding claim 15, Tran discloses a manufacturing method for a capacitor (Fig. 1B, 108), comprising: producing a first trench (Fig. 1B, left 104) on a substrate (Fig. 1B, 102), wherein the first trench enters the substrate downward from an upper surface of the substrate (Fig. 1B); producing a laminated structure (Fig. 1B, 108) above the substrate and in the first trench (Fig. 1B), wherein the laminated structure comprises m dielectric layer (Fig. 1B, 122) and n conductive layers (Fig. 1B, 116/118), the m dielectric layer and the n conductive layers form a structure that a conductive layer and a dielectric layer are adjacent to each other so that a corresponding dielectric layer of the m dielectric layer electrically isolates the n conductive layers from each other (Fig. 1B), each of the m dielectric layers comprises at least one high-k insulating material ([0018]) with a relative dielectric constant k greater than or equal to a first threshold value ([0018] higher value than that of the material presented), and each conductive layer of the n conductive layers comprises at least one high work function conductive material with a work function greater than or equal to a second threshold value ([0018] higher value than that of the material presented), wherein m and n are positive integers greater or equal to 1 (Fig. 1B, 1 and 2); and producing a first electrode (Fig. 1B,128A) and a second electrode (Fig. 1B, 128C), wherein the first electrode is electrically connected to each odd-numbered conductive layer of the n conductive layers (Fig. 1B), and the second electrode is electrically connected to each even-numbered conductive layer of the n conductive layers (Fig. 1B).  
Regarding claim 16, Tran further discloses that in the laminated structure, the each conductive layer is in direct contact with the dielectric layer through the high work function conductive material comprised therein (Fig. 1B).  
Regarding claim 17, Tran further discloses that the first threshold value is 9 ([0018] known property of the dielectric materials listed).  
Regarding claim 19, Tran further discloses that before producing the laminated structure, the manufacturing method further comprises: depositing a substrate insulating layer (Fig. 3C, 312 [0027]) on the upper surface of the substrate and an inner surface of the first trench; and the producing the laminated structure above the substrate and in the first trench comprises: producing the laminated structure on an upper surface and an inner surface of the substrate insulating layer (Fig. 3D, [0027-0028]).  
Regarding claim 20, Tran further discloses that the manufacturing LSLD-PM19402WDUS35method further comprises: producing at least one first via structure (Fig. 3E, 326connected to 320) so that the first electrode is electrically connected to all the odd-numbered conductive layers of the n conductive layers through the at least one first via structure (Fig. 3E).

Claim(s) 1, 4, 6-7, 14-15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VOIRON (US 2017/0104057).
Regarding claim 1, VOIRON discloses a capacitor (Fig. 1, 12a/12b), comprising: a substrate (Fig. 1, 6) comprising an upper surface and a lower surface (Fig. 1, top and bottom of 6) disposed oppositely; a first trench (Fig. 1, left 12b) provided in the substrate and entering the substrate downward from the upper surface (Fig. 1); a laminated structure (Fig. 1, 12b) provided above the substrate and in the first trench, the laminated structure comprising m dielectric layers (Fig. 1, 18/22/26) and n conductive layers (Fig. 1, 16/20/24), the m dielectric layers and the n conductive layers forming a structure that a conductive layer and a dielectric layer are adjacent to each other so that a corresponding dielectric layer of the m dielectric layers electrically isolates the n conductive layers from each other (Fig. 1), each of the m dielectric layers comprising at least one high-k insulating material with a relative dielectric constant k greater than or equal to a first threshold value ([0051] higher value than that of the material presented), and each conductive layer of the n conductive layers comprising at least one high work function conductive material with a work function greater than or equal to a second threshold value ([0048] higher level than that of the materials presented), wherein m and n are positive integers (Fig. 1, 3 and 3); a first electrode (Fig. 1, 36_4) electrically connected to all odd-numbered conductive layers of the n conductive layers (Fig. 1); and a second electrode (Fig. 3, 32_4) electrically connected to all even-numbered conductive layers of the n conductive layers (Fig. 3).
Regarding claim 4, VOIRON further discloses that the second threshold value is 4.9 eV ([0048] known property of nickel).  
Regarding claim 6, VOIRON further discloses that the high work function conductive material comprises at least one of platinum, iridium, nickel ([0048]), gold, cobalt, rhodium, osmium, beryllium, palladium, platinum silicide, iridium silicide, nickel silicide, gold silicide, cobalt silicide, rhodium silicide, osmium silicide, beryllium silicide, and palladium silicide.  
Regarding claim 7, VOIRON further discloses that the each conductive layer of the n conductive layers further comprises at least one of: LSLD-PM19402WDUS33a conductive material used as an adhesion layer and/or a barrier layer, and a metal of tungsten ([0052]) and/or copper for increasing a thickness of a conductive layer.
Regarding claim 14, VOIRON further discloses that the capacitor further comprises: a second trench (Fig. 1, 12a), a third electrode (Fig. 1, 36_2), and a fourth electrode (Fig. 1, 32_1), wherein the second trench is provided in the substrate and enters the substrate downward from the upper surface (Fig. 1); the laminated structure is further provided in the second trench (Fig. 1), and there is no conductive layer electrically connected between the laminated structure provided in the second trench and the laminated structure provided in the first trench (not required due to or), or there is a conductive layer partially electrically connected between the laminated structure provided in the second trench and the laminated structure provided in the first trench (Fig. 1); and the third electrode is electrically connected to all the odd-numbered conductive layers of the n conductive layers provided in the second trench (Fig. 1), and the fourth electrode is electrically connected to all the even-numbered conductive layers of the n conductive layers provided in LSLD-PM19402WDUS34the second trench (Fig. 3).  
Regarding claim 15, VOIRON discloses a manufacturing method for a capacitor (Fig. 1, 12), comprising: producing a first trench (Fig. 1, left 12b) on a substrate (Fig. 1, 6), wherein the first trench enters the substrate downward from an upper surface of the substrate (Fig. 1); producing a laminated structure (Fig. 1, 12) above the substrate and in the first trench (Fig. 1), wherein the laminated structure comprises m dielectric layer (Fig. 1, 18/22/26) and n conductive layers (Fig. 1, 16/20/24), the m dielectric layer and the n conductive layers form a structure that a conductive layer and a dielectric layer are adjacent to each other so that a corresponding dielectric layer of the m dielectric layer electrically isolates the n conductive layers from each other (Fig. 1), each of the m dielectric layers comprises at least one high-k insulating material ([0051]) with a relative dielectric constant k greater than or equal to a first threshold value ([0051] higher value than that of the material presented), and each conductive layer of the n conductive layers comprises at least one high work function conductive material with a work function greater than or equal to a second threshold value ([0048] higher value than that of the material presented), wherein m and n are positive integers greater or equal to 1 (Fig. 1, 3 and 3); and producing a first electrode (Fig. 1, 36_4) and a second electrode (Fig. 3, 32_4), wherein the first electrode is electrically connected to each odd-numbered conductive layer of the n conductive layers (Fig. 1), and the second electrode is electrically connected to each even-numbered conductive layer of the n conductive layers (Fig. 3).  
Regarding claim 18, VOIRON further discloses that the second threshold value is 4.9 eV ([0048] known property of nickel).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over VOIRON (US 2017/0104057) in view of SHIN et al (US 2018/0061573).
Regarding claim 8, VOIRON fails to teach the claim limitations. 
SHIN teaches that the capacitor further comprises: a substrate insulating layer (Fig. 5D, 23) provided between the laminated structure (Fig. 5D, 21/22) and the substrate (Fig. 5D, 10).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of SHIN to the invention of VOIRON, in order to add protection for the substrate from the laminated structure, and to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
  Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over VOIRON (US 2017/0104057) in view of MASUDA (US 2016/0233025).
Regarding claim 13, VOIRON fails to teach the claim limitations. 
MASUDA teaches that the first electrode (Fig. 2, 113) is provided below the substrate (Fig. 2), and the second electrode (Fig. 2, 112) is provided above the laminated structure and the substrate (Fig. 2).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of MASUDA to the invention of VOIRON, in order to allow for easier mounting of the devise in any direction and to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.

Additional Relevant Prior Art:
KIM (US 2004/0046196) teaches relevant art in Fig. 2-4.
PAZ de Araujo et al (US 2004/0129961) teaches relevant art in Fig. 2.
Lisiansky et al (US 2017/0213896) teaches relevant art in Fig. 13B.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848